DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6-10, 12, 13, 16, and 18-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, and 15-19 of copending Application No. 16/464,863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor differences in language or minor differences that would have been obvious to a PHOSITA (note teachings of references used below)..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6, 8, 9, 12-19, and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 13, and 16-20 of copending Application No. 16/464,953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor differences in language or minor ..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 19, and 20 recite a “dosing device” comprising “an outlet” and “a housing … [comprising] … an output opening for delivering one or more tablets to the outlet,” which when read in light of the specification is not understood.  The drawings appear to show that the housing defines the outer boundary of the dosing device and includes the output opening therein, but do not show any element of the dosing device which may be properly construed as “the outlet.”  Since the housing and its output opening define an outer boundary of the dosing device, it is unclear what it means for the dosing device to comprise both an outlet and an 
Claim 19 recites the limitation "the direction of the output opening."  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the dosing device."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4, 7-10, 12, 13, 16, 17, 19, 20, 22, 23, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preugschas (EP 1159913).
Regarding claims 1-4, and 7-9, Preugschas discloses a dosing device comprising: a container for storing tablets, and comprising an exit port (upper portion of 7; note where 7 transitions to 10); an outlet configured to deliver tablets from the container into an automatic washing machine (bottom portion of 16, or at element 6); a metering mechanism moveable between a first position and a second position, and located between the exit port of the container and the outlet (14); and an agitation portion projecting from the metering mechanism to agitate at least one or more tablets in the vicinity of the exit port (11 or 17); wherein in the first position, the metering mechanism receives one or more tablets from the exit port of the container (see Figures 3-5; machine translation, paragraphs 24, 26); wherein in the second position, the metering mechanism delivers one or more tablets to the outlet (see Figures 3-5; machine translation, paragraphs 24, 26); and wherein the dosing device is configured to dispense one or more of the tablets at once, but not all of the tablets, into the automatic washing machine (see Figures 3-5; machine translation, paragraphs 24, 26); wherein the agitation portion one or more of: extends around the exit port; is operable in use to move through the exit port; is rotatable inside the container; and is moveable linearly inside the container (see 11 or 17); wherein the agitation portion is one of: integrally formed with the metering mechanism; or non-integrally formed with the metering mechanism (see 11, 13, 14; or 13, 14, 17); wherein the agitation portion comprises one or both a helically shaped (11) and crenelated portion (17) which extends into the container; further comprising a biasing element for biasing the metering mechanism from the second position to the first position (12); wherein 
Regarding claims 10, 12, 13, 16, 17, 19, 20, 22, 23, 25, 26, Preugschas is relied upon and further discloses a push member which is operable to push one or more tablets from the metering mechanism to the outlet when the metering mechanism is in the second position (wall of 15); a cartridge (Figures 2/3 or Figures 4/5); tablets inside the container (8); wherein each tablet comprises at least one active ingredient for an automatic washing process (machine translation, paragraph 1); a kit comprising an automatic washing machine (1); wherein the dosing device is further configured to dispense one tablet at a time (see Figures 2-5); wherein the agitation portion comprises a crenelated portion which extends into the container (17); wherein the crenelated portion comprises at least one crenelation which is triangular (see shape of portions on 17); and wherein the inlet opening extends in a direction which is transverse the direction of the output opening (the regions directly above and below 14 both extend in a horizontal and vertical direction); the metering mechanism is threadably engageable with the housing (14 is inside the housing, therefore broadly and reasonably threads the housing); wherein one or more of the tablets have a cylindrical shape (see the .

Claim(s) 1-3, 5, 7, 8, 10, 16, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkitny (WO 97/01157; cited by Applicant).
Regarding claims 1-3, 5, 7, and 8, Perkitny discloses a dosing device comprising: a container for storing tablets, and comprising an exit port (upper portion of 32 to the bottom of 50); an outlet configured to deliver tablets from the container into an automatic washing machine (at the bottom of 40); a metering mechanism moveable between a first position and a second position, and located between the exit port of the container and the outlet (22); and an agitation portion projecting from the metering mechanism to agitate at least one or more tablets in the vicinity of the exit port (52, 84; page 6, lines 4-19); wherein in the first position, the metering mechanism receives one or more tablets from the exit port of the container (see Figures 1-2); wherein in the second position, the metering mechanism delivers one or more tablets to the outlet (see Figures 1-2); and wherein the dosing device is configured to dispense one or more of the tablets at once, but not all of the tablets, into the automatic washing machine (see Figures 1-2); wherein the agitation portion one or more of: extends around the exit port; is operable in use to move through the exit port; is rotatable inside the container; and is moveable linearly inside the container (52, 84; page 6, lines 4-19); wherein the agitation portion is one of: integrally formed with the metering mechanism; or non-integrally formed with the metering mechanism (22, 52, 84); wherein the agitation portion comprises a flexible portion (52, 84; page 6, lines 4-19); further comprising a biasing element for biasing the 
Regarding claims 10, 16, and 25, Perkitny is relied upon and further discloses a push member which is operable to push one or more tablets from the metering mechanism to the outlet when the metering mechanism is in the second position (wall of 62); wherein the dosing device is further configured to dispense one tablet at a time (see Figures 1-2); a cartridge (10); the agitation portion of the cartridge engages with or against, and projects from, the metering mechanism (52, 84; page 6, lines 4-19).

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadini (US 2007/0210118).
Regarding claims 1 and 21, Gadini discloses a dosing device comprising: a container for storing tablets, and comprising an exit port (Figure 4: 12; note bottom of 12); an outlet configured to deliver tablets from the container into an automatic washing machine (Figure 4: bottom opening in element 5; or paragraphs 71, 73); a metering mechanism moveable between a first position and a second position, and located between the exit port of the container and the outlet (30d); and an agitation portion projecting from the metering mechanism to agitate at least one or more tablets in the vicinity of the exit port (upper, inner corners of 30d); wherein in the first position, the metering mechanism receives one or more tablets from the exit port of the container (see Figure 4); wherein in the second position, the metering mechanism delivers one or more tablets to the outlet (see Figure 5); and wherein the dosing device is configured to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preugschas (EP 1159913) or Perkitny (WO 97/01157; cited by Applicant).
Regarding claims 6 and 18, Preugschas or Perkitny is relied upon as above, but neither expressly discloses wherein a maximum width of the agitation portion is no more than four times a maximum diameter of the exit port, or wherein a maximum width of the agitation portion is no more than three times a maximum diameter of the exit port; however, this is considered to be mere change in size, and it has been shown that absent unexpected results or persuasive secondary considerations a mere change in size is obvious to a PHOSITA, so it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have the relative sizes as claimed.  MPEP 2144.04 (IV) (A) – Changes in Size.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preugschas (EP 1159913) in view of Chan (US 2007/0044819).
Regarding claim 24, Preugschas is relied upon as above, but does not expressly disclose a second dosing device according to claim 1; and second tablets inside the first container; wherein each of the first and second tablets comprises at least one active ingredient for an automatic washing process; and wherein the first tablets are different than the second tablets.
Chan discloses a dispensing system (20) for cleaning equipment having three containers (21-23) that store a detergent, rinse additive, and a sanitizer, for example (paragraph 26).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711